[Cite as State v. Polverini, 2013-Ohio-865.]
                            STATE OF OHIO, JEFFERSON COUNTY

                                   IN THE COURT OF APPEALS

                                         SEVENTH DISTRICT


STATE OF OHIO                                  )    CASE NO. 11 JE 26
                                               )
        PLAINTIFF-APPELLEE                     )
                                               )
VS.                                            )    OPINION
                                               )
CHRISTOPHER J. POLVERINI                       )
                                               )
        DEFENDANT-APPELLANT                    )

CHARACTER OF PROCEEDINGS:                           Criminal Appeal from the Court of
                                                    Common Pleas of Jefferson County,
                                                    Ohio
                                                    Case Nos. 08 CR 21; 10 CR 142; &
                                                    11 CR 21

JUDGMENT:                                           Affirmed.

APPEARANCES:

For Plaintiff-Appellee:                             Atty. Jane M. Hanlin
                                                    Jefferson County Prosecutor
                                                    Atty. Michael J. Calabria
                                                    Assistant Prosecuting Attorney
                                                    100 N. Fourth Street, 3rd Floor
                                                    P.O. Box 1506
                                                    Steubenville, Ohio 43952


For Defendant-Appellant:                            Atty. Eric M. Reszke
                                                    Suite 810, Sinclair Bldg.
                                                    Steubenville, Ohio 43952


JUDGES:
Hon. Cheryl L. Waite
Hon. Gene Donofrio
Hon. Mary DeGenaro
                                                    Dated: March 8, 2013
[Cite as State v. Polverini, 2013-Ohio-865.]
WAITE, J.


        {¶1}     Appellant Christopher J. Polverini is appealing his conviction and

sentence on two counts of trafficking in drugs. Appellant was convicted by a jury on

the drug charges that arose from two controlled purchases of cocaine by a

confidential informant.         Appellant was serving community control sanctions for a

felony theft offense when the drug charges arose. He was sentenced to eleven

months of imprisonment on each of the two drug charges. His community control

was revoked on the earlier theft charge and eleven months of prison time was

ordered in that case as well. The court ordered that the sentences for the two drug

charges run concurrently, but that the prison term for the theft charge would run

consecutively, for a net sentence of twenty-two months in prison.

        {¶2}     Appellant argues that the trial court abused its discretion in sentencing

him to twenty-two months in prison. The record indicates that Appellant had a prior

felony conviction and was on community control when he committed the drug

offenses. These are relevant factors for the court to consider in sentencing, and

there was no abuse of discretion in the court imposing more than the minimum, but

less than maximum, sentences for each of the crimes. Appellant also argues that his

convictions on the two drug charges were against the manifest weight of the

evidence, particularly due to questions about the veracity of the confidential

informant's testimony. Appellant posits that the informant was not credible because

he admitted that he stole some of the money the police provided to him to conduct

the controlled drug purchases and that he used some of the cocaine from the

controlled drug purchase prior to handing it over to the police. Even if we accept
                                                                                      -2-

Appellant's premise that the confidential informant was less than credible, the record

contains other evidence that adequately demonstrates Appellant's guilt. The jury did

not create a manifest miscarriage of justice in finding Appellant guilty of the drug

charges based on the totality of the evidence. Appellant’s conviction and sentence

are affirmed.

                                  History of the Case

       {¶3}     There are three separate criminal cases involved in this appeal. The

first case (08 CR 21), derives from a felony theft charge in 2008. Appellant pleaded

guilty to the charge and was sentenced in March of 2008 to serve six months at the

East Ohio Correctional Center and three years of community control sanctions. His

community control was revoked due to his arrest and conviction on the two drug

charges at issue in this appeal. He was resentenced for the theft conviction at the

same time he was sentenced on the drug charges.

       {¶4}     The second and third cases (10 CR 142 and 11 CR 21) involve charges

of drug trafficking. Appellant was indicted on December 1, 2010, on one count of

selling or offering to sell powdered cocaine in violation of R.C. 2925.03, a fifth degree

felony punishable by six to twelve months in prison. This drug sale took place on

September 20, 2010, at the home of Jason Klein and Terri Mizell at 575 North Fifth

Street in Toronto, Ohio. Appellant was indicted again on April 6, 2011, on another

count of selling or offering to sell powdered cocaine in violation of R.C. 2925.03, a

fifth degree felony. This second drug sale took place on September 24, 2010, at the

same residence. The drug purchases were conducted by a confidential informant
                                                                                     -3-

under the supervision and control of the police.          Appellant was arrested on

September 24, 2010, shortly after the second drug purchase took place. He was not

immediately prosecuted for the crimes because he agreed to act as a confidential

informant himself. Appellant failed to continue cooperating as an informant, which

led to the two drug trafficking charges being filed.

       {¶5}   Trial took place on August 25, 2011.        The prosecutor called five

witnesses: (1) the confidential informant; (2) a chemist from the Bureau of Criminal

Identification and Investigation; (3) Captain Richard Parker, the officer who arranged

the controlled drug purchases; (4) Jason Klein, who resided at 575 North Fifth Street;

and (5) Officer Jason Hanlin of the Steubenville Police Department, who assisted in

the investigation and arranged for Appellant to act as a confidential informant

immediately after his arrest for the crimes at issue in this appeal. Appellant testified

in his own defense. Appellant admitted that he was at 575 North Fifth Street at the

time of the two drug transactions. He admitted having in his possession $100 of the

money that the police had given to the confidential informant to make the drug

purchases. The confidential informant and one of the residents of 575 North Fifth

Street confirmed that the drug buys took place and that Appellant was the seller. Lab

tests confirmed that the substance purchased from Appellant was cocaine. There

was also an audio recording of the drug purchases.

       {¶6}   After Appellant was arrested, he told the police that he knew someone

who sold illegal drugs, and he volunteered to be a confidential informant himself.

The police entered into an agreement with Appellant to become a confidential
                                                                                  -4-

informant in exchange for suspending prosecution of the two drug sales at 575 North

Fifth Street. The police asked him to make a $100 purchase of cocaine from his

supplier. Appellant told Officer Hanlin that he owed the man $60 for a prior purchase

of cocaine, so the police gave him $160 for the transaction. He conducted the drug

buy, but then failed to cooperate with the police pursuant to his agreement. Hence,

he was prosecuted for the two drug charges under review in this appeal.

      {¶7}   The jury reached its verdict on August 25, 2011.        The jury found

Appellant guilty on both counts. Probation revocation proceedings and sentencing

were held immediately thereafter.      Appellant's counsel gave a statement at

sentencing but Appellant declined to speak on his own behalf. The court revoked

Appellant's community control and sentenced him to eleven months in prison in Case

No. 08 CR 21. The court also sentenced Appellant to eleven months in prison on

each of the drug charges, to be served concurrently with each other. The court

ordered that the probation violation sentence be served consecutively to Appellant’s

sentence for the drug trafficking convictions, for a total of twenty-two months in

prison. This appeal followed.

                         ASSIGNMENT OF ERROR NO.1

      THE    TRIAL    COURT      COMMITTED      REVERSIBLE       ERROR      IN

      SENTENCING THE DEFENDANT TO ELEVEN (11) MONTHS

      IMPRISONMENT        IN    CASE   NUMBER      10-CR-142     AND      CASE

      NUMBER 11-CR-21.
                                                                                        -5-

       {¶8}   Appellant is challenging his sentence as an abuse of the trial court's

discretion. We review felony sentences to determine whether the sentence is clearly

and convincingly contrary to law, and if it is not contrary to law, it is then reviewed for

abuse of discretion. State v. Gratz, 7th Dist. No. 08MA101, 2009-Ohio-695, ¶8; State

v. Gray, 7th Dist. No. 07MA156, 2008-Ohio-6591, ¶17. The initial inquiry is whether

the sentence is clearly and convincingly contrary to law, i.e., whether the sentencing

court complied with all applicable rules and statutes in imposing the sentence. Gratz

at ¶8, citing State v. Kalish, 120 Ohio St.3d 23, 2008-Ohio-4912, 896 N.E.2d 124,

¶13-14. If it is not clearly and convincingly contrary to law, the court must determine

whether the sentencing court abused its discretion in applying the factors in R.C.

2929.11 (which contains the principles and purposes of felony sentencing) and R.C.

2929.12 (which contains factors relating to the seriousness of the crime and the

likelihood of recidivism), and any other applicable statute. Gratz at ¶8, citing Kalish

at ¶17. Appellant is solely arguing that the trial court abused its discretion in applying

the factors in R.C. 2929.11 and 2929.12. Appellant believes that the weight of the

evidence should have convinced the court to impose a less severe sentence.

       {¶9}   Unless the record affirmatively demonstrates otherwise, there is a

presumption that the trial court gave proper consideration to the factors listed in R.C.

2929.11 and 2929.12. State v. Martin, 7th Dist. No. 11 MA 2, 2011-Ohio-6408, ¶25.

       {¶10} Appellant attempts to rely on R.C. 2929.14(B), which requires that the

minimum sentence be imposed unless the court finds that certain factors exist in

support of a harsher sentence, as a reason for reversing his sentence.                R.C.
                                                                                    -6-

2929.14(B), however, was declared unconstitutional in State v. Foster, 109 Ohio

St.3d 1, 2006-Ohio-856, 845 N.E.2d 470.         After Foster, there is no longer a

preference for imposing the minimum sentence on first-time offenders.

       {¶11} Appellant also believes the shortest prison term should have been

imposed because the state's case against him was very weak. Appellant does not

cite any law that requires the court to consider this as a factor at sentencing. In any

event, a review of the record reveals that the state's case against Appellant was

actually quite substantial.

       {¶12} R.C. 2929.12(D) lists factors that may indicate a defendant is more

likely to commit future crimes. R.C. 2929.12(D)(1) addresses whether the defendant

was under a community control sanction when the crime for which a defendant is

being sentenced occurred. The trial court noted this factor at the sentencing hearing

and gave it significant weight in his decision.    R.C. 2929.12(E) lists factors that

indicate that a defendant is less likely to commit future crimes. R.C. 2929.12(E)(2)

states that the court should consider whether “[p]rior to committing the offense, the

offender had not been convicted of or pleaded guilty to a criminal offense.” The court

took under consideration that Appellant had committed a prior criminal offense and

had a felony conviction on his record. The record reflects that the court also gave

weight to this factor.

       {¶13} The court may give as much weight to each factor as it deems

appropriate. We have previously held:
                                                                                      -7-

       R.C. 2929.12(C) does not require the trial court to assign a specific

       weight to any one factor. Instead, R.C. 2929.12(C) simply requires the

       trial court to “consider” each factor. “[T]he individual decisionmaker has

       the discretion to determine the weight to assign a particular statutory

       factor.” State v. Arnett (2000), 88 Ohio St.3d 208, 215, 724 N.E.2d 793.

State v. Jones, 7th Dist. No. 04-MA-76, 2005-Ohio-6937, ¶42.

       {¶14} Although Appellant is correct that there is some evidence to support a

few of the mitigating factors listed in R.C. 2929.12 (such as the fact that Appellant did

not have a delinquency adjudication on his record), the trial court was free to give

more weight to other factors indicating that the crime was more serious than normal,

or that the circumstances of the case indicated more risk of recidivism than normal.

Appellant has not shown any abuse of discretion at sentencing, and his first

assignment of error is overruled.

                          ASSIGNMENT OF ERROR NO. 2

       THE JURY VERDICT OF GUILTY TO THE OFFENSES OF

       TRAFFICKING IN DRUGS WAS AGAINST THE MANIFEST WEIGHT

       OF THE EVIDENCE.

       {¶15} Appellant's argument on appeal for this assignment of error is one

paragraph long. (Appellant's Br., p. 14.) He argues that he should not have been

convicted because: (1) the confidential informant was not credible; (2) Appellant

gave credible explanations for being at 575 North Fifth Street on September 20 and

24, 2010, that did not have anything to do with drug purchases (i.e., he was
                                                                                    -8-

borrowing money from the informant, or he was there to transport Terri Mizell to

parenting classes); (3) the electronic recordings of the alleged drug transaction are

inconclusive; (4) the police did not find any narcotics on Appellant's person; and (5)

Appellant testified that he was not involved in any illegal drug activity.       Thus,

Appellant is challenging the manifest weight of the evidence based on these five

items.

         {¶16} When determining whether a criminal judgment is against the manifest

weight of the evidence, this Court acts as a “thirteenth juror” to determine whether

“the jury clearly lost its way and created such a manifest miscarriage of justice that

the conviction must be reversed and a new trial ordered.” State v. Thompkins, 78

Ohio St.3d 380, 387, 678 N.E.2d 541 (1997), citing State v. Martin, 20 Ohio App.3d

172, 175, 485 N.E.2d 717 (1983).        The verdict is not against the weight of the

evidence when the record contains evidence which, if believed, will convince the

average person of the accused's guilt beyond a reasonable doubt. State v. Eley, 56

Ohio St.2d 169, 172, 383 N.E.2d 132 (1978).

         {¶17} “A verdict that is supported by sufficient evidence may still be against

the manifest weight of the evidence.         ‘Weight of the evidence concerns “the

inclination of the greater amount of credible evidence, offered in a trial, to support

one side of the issue rather than the other. It indicates clearly to the jury that the

party having the burden of proof will be entitled to their verdict, if, on weighing the

evidence in their minds, they shall find the greater amount of credible evidence

sustains the issue which is to be established before them. Weight is not a question
                                                                                     -9-

of mathematics, but depends on its effect in inducing belief.” ’      (Emphasis sic.)”

(Internal citations omitted.) State v. Barnhart, 7th Dist. No. 09 JE 15, 2010-Ohio-

3282, ¶24, quoting Thompkins, supra, at 387. The weight to be given the evidence

and the credibility of the witnesses are primarily for the trier of fact to determine.

State v. DeHass, 10 Ohio St.2d 230, 227 N.E.2d 212 (1967), paragraph one of the

syllabus.

      {¶18} Although Appellant contends that the evidence against him was weak, it

was actually stronger than in many cases involving controlled drug purchases by a

confidential informant. Appellant, himself, admitted that he was at the house where

the drug transactions occurred, and he admitted he had possession of $100 of the

money that was provided by the police to make the transaction.              Appellant's

explanation about being at the residence to transport Terri Mizell to a counseling

class is not particularly credible since the exchange took place at night and Appellant

left the house alone after the drug buy. Appellant's explanation as to how he came to

be holding $100 of the informant's money is dubious. He testified that the informant

was known to have a great deal of cash on him, so he borrowed $100 from the

informant to buy four tires, and promised to give him $110 or $120 when he returned

the money. The record established that the informant was unemployed and was so

lacking in funds that he stole some of the money given to him by the police to make

the controlled drug purchase.

      {¶19} Appellant is correct that the confidential informant may not have been

particularly credible. The informant testified that he asked for $150 from the police to
                                                                                 -10-

purchase the drugs, but only paid $130 to Appellant. The informant stated that he

pocketed the $20 and purchased cigarettes and beer. The informant also testified

that he took some of the drugs he purchased and “snorted a line” before returning the

drug packets to the police. (Tr., p. 166.) The jury was made aware of these facts

and was free to believe some, all, or none of his testimony.

      {¶20} Despite the admissions by the informant that he stole money and drugs

from the controlled drug buy, it also appears reasonable that the jury would

disbelieve Appellant's testimony even over the testimony of the informant.        The

testimony given by the confidential informant is confirmed by other evidence in the

record. Appellant's testimony is not supported by other evidence. In this case the

state had confirmation of the drug transaction by a third party, Jason Klein. The

police searched the confidential informant before the transaction to make sure he

had no illegal substances on his person. The record also established that when the

police entered the Klein/Mizell residence shortly after the second drug transaction,

they found no marked money or illegal drugs on the premises. The reasonable

inference is that the only drugs involved in the transaction were those brought to the

Klein/Mizell residence by Appellant, that those drugs were purchased by the

informant, and that the drugs were then delivered to the police after the drug buy had

concluded.

      {¶21} A further piece of evidence in favor of conviction is that Appellant,

immediately after he was arrested, told the police that he knew someone who

supplied illegal drugs. He offered to be a confidential informant himself in order to
                                                                                   -11-

conduct a controlled drug purchase with this source. (Tr., p. 197.) In fact, within an

hour of being arrested, Appellant conducted a controlled drug purchase for the police

in Steubenville. This controlled drug purchase was discussed at trial by both the

police officer who arranged the deal (Officer Hanlin), and by Appellant.

      {¶22} Appellant also admitted that he had had previous dealings with this

drug supplier and still owed him $60. The police apparently believed him and gave

him $160 to make the drug purchase ($100 for the drugs, and $60 to pay off the

debt). Appellant testified that this $60 debt was not a drug debt, but again, the jury

could make the inference that a debt to a drug dealer is likely to be a debt for a prior

purchase of drugs.

      {¶23} The manifest weight of the evidence supports the convictions.

Appellant was at the scene of the drug purchases and was found with the confidential

informant's money.     There was no evidence that the drugs purchased by the

informant came from any other source other than Appellant. Appellant admitted he

had a source who could provide him with illegal drugs, and he purchased drugs from

that source within an hour after being arrested for the drug trafficking charges

involved in this appeal. There was independent confirmation of the drug transactions

by one of the residents of the house where the transaction took place.             The

substance was identified as cocaine.      The trier of fact was free to believe this

evidence and to disbelieve Appellant's explanations.           There is no manifest

miscarriage of justice indicated by the jury's verdict, and this assignment of error is

overruled.
                                                                                -12-

       {¶24} In conclusion, Appellant has not indicated any error in his convictions

for two drug trafficking offenses or in the sentence imposed. Therefore, the judgment

of the trial court is affirmed.


Donofrio, J., concurs.

DeGenaro, P.J., concurs.